Slip Op. 17-115

                UNITED STATES COURT OF INTERNATIONAL TRADE




 MONDELEZ GLOBAL LLC (SUCCESSOR
 TO CADBURY ADAMS USA, LLC),

        Plaintiff,
                                                   Before: Jane A. Restani, Judge
 v.
                                                   Court No. 12-00076
 UNITED STATES,

        Defendant.



                                          JUDGMENT


       Defendant United States has advised the court that it does not wish to pursue further

discovery in this matter. For the reasons stated in the court’s opinion of July 25, 2017, the

Plaintiff’s Cross Motion for Summary Judgment is granted. The entries at issue shall be

reliquidated under subheading 3824.90.92, HTSUS (2010). Interest shall be paid as required by

law.




                                                               /s/ Jane A. Restani
                                                                   Jane A. Restani
                                                                         Judge

Dated this 25th day of August, 2017.
New York, NY